Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated September 21, 2012 (including amendments thereto) with respect to the Common Stock of Lucas Energy, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement.The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such Statement, and for the completeness and accuracy of the information concerning him or it contained in such Statement and any amendments thereto, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:September 21, 2012 MESON CAPITAL CONSTRUCTIVE PARTNERS L.P. By: Meson Capital Partners LLC General Partner By: /s/ Ryan J. Morris Ryan J. Morris Managing Member MESON CAPITAL PARTNERS LP By: Meson Capital Partners LLC General Partner By: /s/ Ryan J. Morris Ryan J. Morris Managing Member MESON CAPITAL PARTNERS LLC By: /s/ Ryan J. Morris Ryan J. Morris Managing Member /s/ Ryan J. Morris RYAN J. MORRIS YOUNG CAPITAL PARTNERS, LP By: Young Capital Management, LLC General Partner By: /s/ Joshua D. Young Joshua D. Young Managing Member YOUNG CAPITAL MANAGEMENT, LLC By: /s/ Joshua D. Young Joshua D. Young Managing Member /s/ Joshua D. Young JOSHUA D. YOUNG
